Citation Nr: 0941826	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to 
March 1990.  She did not serve in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the Veteran's service connection 
claim for fibromyalgia.

The Veteran testified before the undersigned at a May 2008 RO 
(Travel Board) hearing.  A copy of that hearing transcript 
has been associated with the claims file.

This matter was remanded by the Board in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran was afforded a VA examination in March 2009.  
This examiner found no nexus between the Veteran's diagnosed 
fibromyalgia and her service and stated that he did not see 
any indication that the Veteran had fibromyalgia while in 
service.  Although the examiner stated that he had reviewed 
the Veteran's claims file, he did not address her numerous 
in-service complaints of various body aches, gastrointestinal 
symptoms and headaches.  The examiner also did not address 
the Veteran's reports that she began to experience pain 
throughout her body in 1989 and that she has experienced this 
condition since service.

The Veteran has requested that a new examination be conducted 
by a physician familiar with fibromyalgia due to the 
difficulties in diagnosing the condition.  The Court has held 
that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner 
does not provide a factually accurate rationale for the 
opinions provided in the examination report.  Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  A new VA 
examination is therefore required.

The Veteran stated that she had been denied Social Security 
Administration (SSA) benefits in a September 2009 letter.  
The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record. These 
records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits. Any records received should be 
associated with the claims folder.

All attempts to obtain these records 
should be documented in the claims file.  
If these records are not available, this 
should also be documented.

2.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination by a physician, 
preferably with expertise in the area 
fibromyalgia or rheumatology, to determine 
whether her current fibromyalgia is 
related to service.  The claims folder 
including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should note such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
fibromyalgia had its onset in service or 
is otherwise related to a disease or 
injury in service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.

3.  If any claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


